 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 DERRELL LEE CHRISTY, JR.,                            Case No.: 2:21-cv-00132-APG-BNW

 4                             Petitioner,              ORDER

 5 v.

 6 WILLIAM HUTCHINGS, et al.,

 7                             Respondents.

 8

 9         In this habeas corpus action, the petitioner, Derrell Lee Christy, Jr., represented by

10 appointed counsel, was due to file a second amended habeas petition by June 3, 2021. See Order

11 entered March 5, 2021 (ECF No. 11) (90 days to file second amended petition).

12         On June 1, 2021, Petitioner filed a motion for extension of time (ECF No. 12), requesting

13 a 60-day extension of time, to August 2, 2021, to file his second amended petition. This would

14 be the first extension of this deadline. Petitioner’s counsel states that the extension of time is

15 necessary because of the time required to obtain, organize, and review the record. Respondents

16 do not oppose the motion for extension of time. I find that the motion for extension of time is

17 made in good faith and not solely for the purpose of delay, and that there is good cause for the

18 extension of time.

19 ///

20 ///

21 ///

22 ///

23 ///
 1         I THEREFORE ORDER that Petitioner’s Motion for Extension of Time (ECF No. 12) is

 2 GRANTED. Petitioner will have until and including August 2, 2021, to file his second amended

 3 petition for writ of habeas corpus. In all other respects, the schedule for further proceedings set

 4 forth in the order entered March 5, 2021 (ECF No. 11) will remain in effect.

 5

 6         DATED: June 2, 2021

 7
                                                          ________________________________
 8                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
